 

Case 20-10343-LSS Doc 4755 Filed 05/21/21 Page 1of1

 

Justice Lauri Selber Silverstein te Lh i!
BSA Bankruptcy Case - 9: OU
ss et Se ma2\ I
Wilmington, DE 19801 cLE ourt
’ RUPTCY C
US BAN OF DELAWARE

Dear Justice Lauri Selber Silverstein

[ am writing to you to tell you of my experience with the Boy Scouts, what I feel about the Boy Scouts and why
I joined in this lawsuit.

I explained to Mr. Van Arsdale my experience and that I first heard about Boy Scout Abuses sometime before
my Mom’s death (11/2012). 1 had called a number I saw and was informed that what happened to me happened to
long ago and she could not help me. As time went by and the more I heard about all the abuses I felt guilty 1 had not
said what happened to me back when it did. Had I spoke up I feel I could have prevented many others from being
abused. | have offered to take a lie detectors test and to testify in court because it is the least I can do for not
speaking up.

My parents moved down to Los Angeles from Bremerton Washington sometime in 1969-1970. !st we lived in
Torrance waiting for housing in San Pedro Navy Housing. I had had a lot of fun in the Boy Scouts when I lived in
Puerto Rico 1962-1963 (My biological namel so 1 do believe it was my Mom who signed
me up. I was looking forward to my 1“ camping trip which turned out to be a nightmare something to this day still
makes me very emotional and the reason ] can remember the trip vividly. There were 4 new Scouts and we were told
to come in some sort of room and 3 kids were told to take off all their clothes. ! still had my clothes on. They made 2
of the 3 run nude around the bathrooms quite a few times. The other kid had asthma so they told him to run around

   
 
    

I was crying and very
embarrassed. So when they called out for me to come back in I would not come back in. Then they yelled a Girl
Scout troop was on there way to the campground I better come in. They ended up catching me in the woods and told
me for not obeying they were taking me to a stream to wash off. The stream was extremely cold and not very big
and to get me in they had to physically put me in the stream hold me down as they washed the toothpaste off. Next
they put a towel around me and whatever happened from that point on is a blank. [ do not remember anything.

There is no doubt in my mind that what they did to me kept others from speaking out. I should have spoken out and I
am So SOTTy.

Whenever Boy Scouts were mentioned I lied saying I did not feel good. Luckily my Mom was busy with my
baby brother and little sister and my Step-Dad (now my adopted Dad) was in the Navy and months later we were
transferred to San Diego. I don’t remember anyone asking me if I] wanted to be in the Boy Scouts again.

Thank you for you time.

 
